The plaintiff moves to correct the decree handed down in this case in two particulars: First, as to the date from which interest is allowed on one of the installments of the price; and, second, that part which provides that in case the defendants shall fail or refuse to accept the title tendered then the judgment shall constitute the title and the plaintiff shall have judgment against the seven defendants for one-seventh each of the purchase price.
(1) We were mistaken in assuming that the defendants had paid interest on all of the price up to December 7, 1920. As a matter of fact, interest was only paid on $3,500 up to that date. It follows that plaintiff should have interest on $6,500 from August 16, 1920. As this was an oversight or an error patent on the face of the record, the *Page 121 
same may be corrected without granting a rehearing.
(2) In directing that the judgment should stand as the title in case the defendants refused to accept title, we simply followed judicial precedent, which is so well established that we did not feel called upon to cite authority.
However, we will refer to and quote from Kinberger v. Drouet,149 La. 999, 90 So. 372:
  "If the plaintiff has the right to the title, it will be so decreed, and defendant Mrs. Drouet will be condemned to sign the deed. If she refuses to sign, then the decree will be the title." See authorities therein cited.
The rule is equally well settled that, where several parties purchase without specifying the interest of each, they are presumed to have acquired in equal proportions, and are only bound each for his share of the price. The defendants here are held as such purchasers.
They are not bound as promoters of a corporation nor as in the nature of tort-feasors.
It is therefore ordered that the decree heretofore rendered be amended by allowing 8 per cent. per annum interest on $6,500 from August 16, 1920, till paid, and a like rate of interest on $3,500 from December 7, 1920, till paid.
With this amendment and correction of the decree, the rehearing is refused.